Lefever, J.,
The trustee of the inter vivos trust of Clarence H. Taubel and Julia C. Taubel filed a petition fOr review of the adjudication of Judge Bolger, dated November 23,1962, sur “The Second Account of the Fidelity-Philadelphia Trust Company, Trustee.” The purpose of the review is to make possible the award of stock dividends of six percent or less to income beneficiaries pursúant to Pew Trust, 411 Pa. 96 (1963), instead of retaining them in the principal of the trust as per the awards in the adjudication.
Philayork Corporation and its assignees, who claim the remainder of the trust upon the death of the successive life tenants, Julia C. Taubel and Doris Taubel Loring, have signified in writing through their counsel that they have no objection to the opening of the adjudication for the purpose stated.
Blanche E. Benner and The First Pennsylvania Banking and Trust Company, as guardians of the estate of Andrea Badgett Taubel, a minor, who also claim the remainder, have filed an answer in which they admit, in substanee, the averments of the petition. However, under the caption of “New Matter,” they take the position that if the court grants the petition the adjudication should also be opened “to consider, hear and determine the conflicting claims to the remainder interest in this trust.”
We are unanimous in our opinion that: (1) The adjudication of Judge Bolger should be opened for the limited purpose of determination by the auditing judge whether stock dividends- of six percent or less should be awarded to the income beneficiaries pursuant to Pew Trust, supra; and (2) the review should not be enlarged to determine who will be the ultimate re-*655maindermen of this trust in view of the fact that (a) this question has already been decided by this court adversely to the guardians of Andrea Badgett Taubel in an opinion reported in 32 D. & C. 2d 61, and (b) the petition for declaratory judgment filed by said guardians for this purpose has been refused in an opinion of this court this day filed.
Accordingly, we enter the following decree.
And now, to wit, January 18,1965, it is ordered and decreed that the decree of confirmation of “The Second Account of the Fidelity-Philadelphia Trust Company, Trustee” in this trust estate, together with the adjudication therein filed by Judge Bolger, dated November 23,1962, is hereby opened for the limited purpose of reviewing the rights of the income beneficiaries to stock dividends of six percent or less, and as thus opened the said account and adjudication are referred back to Judge Bolger for such limited purposes.